_ guy-1947 ch

An unpub|ishuzd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

DAVID J. MITCHELL, AN No. 64695
INDIVIDUAL,

Appellant, _ F E L  w
VS.

HEARTLAND BANK, A MISSoURI OCT 0 s 2014

BANK_[NG CORPORATION DOING TRAC‘E K_ |_|NDEMAN
BUSINESS IN NEVADA, CLERK F sur»aeme count
Respondent. Bv oe'+> tv cLERK

ORDER DISMISSING APPE'AL

On September 22, 2014, appellant filed a document entitled,
“Notice of Withdraw of Appeal," which we construe as a motion to
voluntarily dismiss this appeal. The motion is granted, with the parties to
bear their own fees and costs, NRAP 42(b), and we

ORDER this appeal DISMISSED.

CLERK oF THE SUPREME COURT
TRACIE K. LINI)EMAN

BY? 

cc: Hon. Kathleen E. Delaney, District Judge
Stephen E. Haberfeld, Settlement Judge
Poli & Ball, P.L.C.
Gordon Silver
Eighth District Court Clerk

SuPnEMe Coum
oF
NEvn.oA

CLERK’S ORDER

F"l"SBOK¢O